Title: From James Madison to Henry Dearborn, 5 July 1804
From: Madison, James
To: Dearborn, Henry



Sir.
Department of State July 5th. 1804.
The President having determined to send to Algiers fifteen long brass Cannon, suitable for batteries, viz. ten twenty four pounders and five eighteen pounders, with their Carriages and necessary apparatus, and as the materials and means of fabricating them exist in your Department, I have the honor to request that you will be pleased, if convenient, to cause them to be prepared. The expense will be paid out of the appropriations for Barbary purposes. I am &c.
James Madison.
